PER CURIAM.
By sworn petition seeking belated appeal pursuant to Florida Rule of Appellate Procedure 9.140(j), Ricardo Montanez asserts that he failed to timely receive a copy of the order which denied his motion for correction of illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800. The record reflects and the state acknowledges that his appeal was timely filed within thirty days of the rendition of the order denying the motion. Accordingly, we deny the petition for belated appeal as the appeal is in fact timely.
On the merits of the substantive issues raised by Montanez in the appeal, we affirm on the authority of Montanez v. State, 746 So.2d 1141 (Fla. 3d DCA 1999).
Affirmed.